     Case 3:21-cv-00058-MMD-WGC Document 3 Filed 01/27/21 Page 1 of 2


1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                 ***

6     HARLAN ISKE,                                      Case No. 3:21-cv-00058-MMD-WGC

7                                   Petitioner,                        ORDER
             v.
8
      STATE OF NEVADA,
9
                                 Respondent.
10

11          Petitioner Harlan Iske, a Nevada inmate, has submitted a petition for writ of habeas

12   corpus under 28 U.S.C. § 2254. (ECF No. 1-1 (“Petition”).) Petitioner has not filed an

13   application to proceed in forma pauperis, nor has he paid the filing fee. Accordingly, this

14   matter has not properly commenced. See 28 U.S.C. § 1915(a)(2); LR LSR 1-1, 1-2.

15          Additionally, the Petition contains defects. First, Petitioner did not use the Court's

16   required form for § 2254 petitions. See LSR 3-1. Although Petitioner attached two pages

17   from this Court's form, the bulk of the Petition is on the form that state courts use for post-

18   conviction habeas corpus petitions. Furthermore, the Petition is addressed to the Second

19   Judicial District Court of the State of Nevada, and Petitioner has written the criminal case

20   number of that court on the first page. By using the state-court form, Petitioner did not

21   provide all the information that this Court needs to evaluate his petition.

22          Second, Petitioner did not name the correct respondent. Under Rule 2(a) of the

23   Rules Governing Section 2254 Cases in the United States District Courts, the correct

24   respondent is the warden of the prison where Petitioner is in custody.

25          The Court will thus dismiss this action without prejudice to the commencement of

26   a new habeas corpus action, with the filing of a habeas petition under 28 U.S.C. § 2254

27   on the form required by this Court and naming the correct respondents. In that new action,

28   Petitioner must pay the $5.00 filing fee, or he must file an application to proceed in forma
     Case 3:21-cv-00058-MMD-WGC Document 3 Filed 01/27/21 Page 2 of 2


1    pauperis on the proper form with both an inmate account statement for the past six

2    months and a properly executed financial certificate.

3            It is therefore ordered that this action is dismissed without prejudice to the filing of

4    a petition in a new action with either the $5.00 filing fee or a properly completed

5    application form to proceed in forma pauperis.

6            It is further ordered that a certificate of appealability is denied, as jurists of reason

7    would not find the Court's dismissal of this improperly commenced action without

8    prejudice to be debatable or incorrect.

9            The Clerk of Court is directed to send Petitioner two copies each of an application

10   form to proceed in forma pauperis for incarcerated persons and a noncapital § 2254

11   habeas petition form, one copy of the instructions for each form, and a copy of the papers

12   that Petitioner submitted in this action.

13           The Clerk of Court is further directed to enter judgment accordingly and close this

14   case.

15           DATED THIS 27th Day of January 2021.

16

17

18                                                MIRANDA M. DU
                                                  CHIEF UNITED STATES DISTRICT JUDGE
19
20

21

22

23

24

25

26

27
28

                                                     2
